UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4807
DAMEION FARRAR YOUNG,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-00-42)

                      Submitted: July 18, 2002

                      Decided: July 25, 2002

  Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Amy E. Ray, Asheville, North Carolina, for Appellant. Gretchen C.F.
Shappert, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. YOUNG
                               OPINION

PER CURIAM:

   Dameion Farrar Young appeals from the 108-month sentence
imposed upon his guilty plea to conspiracy to possess with intent to
distribute, and possession with intent to distribute, crack cocaine, 21
U.S.C.A. §§ 841, 846(a)(1) (West 1999). At sentencing, the district
court reduced Young’s offense level by two levels based on its find-
ing that he had a minor role in the offense. U.S. Sentencing Guide-
lines Manual, § 3B1.2(b) (2000). On appeal, Young claims that the
district court erred in denying him an additional two-level reduction
for having a minimal role in the offense. See USSG § 3B1.2(a).

   The sentencing court’s determination of a defendant’s role in the
offense is reviewed for clear error. United States v. Love, 134 F.3d
595, 606 (4th Cir. 1998). A defendant has a minimal role in a con-
certed criminal activity if he is among the least culpable of those
involved in the conduct of the group. USSG § 3B1.2, comment. (n.1).
A minimal role is indicated by a "defendant’s lack of knowledge or
understanding of the scope and structure of the enterprise and of the
activities of others . . . ." (Id.). The defendant has the burden of show-
ing by a preponderance of the evidence that he is entitled to a mitigat-
ing role adjustment. United States v. Akinkoye, 185 F.3d 192, 202 (4th
Cir. 1999).

   The evidence presented to the district court established that Young
lived with one of the leaders of the conspiracy, who would sometimes
pay his bets with Young in crack cocaine, which Young would, in
turn, sell to crack addicts. This court has held that a defendant who
sells drugs is not entitled to a mitigating role adjustment. United
States v. Brooks, 957 F.2d 1138, 1149 (4th Cir. 1992). Therefore, the
district court did not clearly err in failing to find that Young had a
minimal role. Accordingly, we affirm Young’s sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED